Title: To George Washington from John Hancock, 19 November 1779
From: Hancock, John
To: Washington, George


        
          Dear & Respected Sir,
          Boston 19th November 1779
        
        When the Letter you did me the Honour to Address to me arriv’d, I was absent from Town, but it was Sent to me, and I immediately order’d the Inclosure to be deliver’d to Monr L’ombe [La Colombe], which he Rec’d, and it went by the French Frigate which Sail’d 15th Inst. It will ever give me the greatest Satisfaction to merit your Notice, & whenever I may in any Degree be Serviceable to you or any of your Connections & Friends, I beg you will Command me with the utmost Freedom—Will you be so obliging as to inform Major Gibbs that I have this moment Rec’d his favr & have deliver’d his Inclosures, & will Exert my self to carry his wish into Effect.
        Give me Leave, Dear Sir, to Introduce to your Notice & Civilities the Bearer Mr Stockton who is just return’d from France & Holland, he is sensible & Agreeable, & I Judge exceedingly well Attach’d to the Liberties of this Country, you will Excuse this Liberty, & am Confident your Politeness will Countenance me in it.
        May God Almighty shield you in every Danger, & that you may amply enjoy the Fruits of your Exertions here & hereafter, is the Real wish of Your most Obedt Hume ser.
        
          John Hancock
        
      